Case: 13-60496       Document: 00512828662         Page: 1     Date Filed: 11/06/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT   United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                 FILED
                                     No. 13-60496                           November 6, 2014
                                   Summary Calendar                           Lyle W. Cayce
                                                                                   Clerk

MARTHA TERESA GOMEZ-MONTES, also known as Martha Gomez-Montes

                                                  Petitioner

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                  Respondent


                       Petitions for Review of an Order of the
                           Board of Immigration Appeals
                               BIA No. A 077-799-724


Before JOLLY, BARKSDALE, and OWEN, Circuit Judges.
PER CURIAM: *
       In her two petitions for review, Martha Gomez-Montes, a native and
citizen of Honduras, challenges the Board of Immigration Appeals (BIA)
denying, on 17 June and 17 October 2013, respectively, her motions to remand
and to reconsider, inter alia, her application for withholding of removal, based
on new evidence. The claimed new evidence is a decision by an immigration
judge (IJ) in Chicago, Illinois, granting asylum to Gomez’ brother, Pedro
Palma. According to Gomez, she is similarly situated to Palma and is entitled
to withholding of removal, or, alternatively, a remand to the IJ for a new


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 13-60496     Document: 00512828662      Page: 2   Date Filed: 11/06/2014


                                  No. 13-60496

hearing. She asserts the decision in Palma’s case corroborates her claims and
supports her application for withholding of removal.
      Generally, we review only the decision of the BIA. E.g., Zhu v. Gonzales,
493 F.3d 588, 593 (5th Cir. 2007). When the IJ’s ruling affects the BIA’s ruling,
however, we also review the IJ’s decision.        Id.   A motion to remand for
consideration of new evidence is analyzed the same as a motion to reopen a
removal proceeding. E.g., Wang v. Ashcroft, 260 F.3d 448, 451-52 (5th Cir.
2001). Such motions are disfavored; accordingly, the denial of a motion to
reopen or of a motion to reconsider is reviewed under a “highly deferential
abuse-of-discretion standard”. Zhao v. Gonzales, 404 F.3d 295, 303 (5th Cir.
2005); see also Lara v. Trominski, 216 F.3d 487, 496 (5th Cir. 2000) (citation
omitted). The BIA’s ruling will stand, even if we conclude it is erroneous, “so
long as it is not capricious, racially invidious, utterly without foundation in the
evidence, or otherwise so irrational that it is arbitrary rather than the result
of any perceptible rational approach”. Zhao, 404 F.3d at 304 (citation and
internal quotation marks omitted).
      Gomez fails to show the BIA abused its discretion in denying her motions
to remand and to reconsider. Contrary to Gomez’ assertion, the BIA considered
the decision in Palma’s case when ruling on her motions. The BIA noted that,
unlike in Gomez’ action, the decision in Palma’s case did not reflect that
Palma’s testimony was plagued with inconsistent, implausible, and
uncorroborated statements. The BIA further concluded the decision in Palma’s
case reflected that Palma sought asylum on the basis of not only his father’s
and brother’s participation in the neighborhood-watch group, referred to as the
“Security Committee”, but his own participation as well. (Palma’s brother is
also Gomez’ brother.) The IJ’s decision in Palma’s case demonstrates Palma
testified to enduring gang-related threats and attacks due to this participation.
Gomez, however, admitted the gang members never mentioned her family in

                                        2
    Case: 13-60496     Document: 00512828662     Page: 3   Date Filed: 11/06/2014


                                 No. 13-60496

any of the incidents involving the gangs; rather, they only demanded money
from her. Further, as the IJ found in Gomez’ action, Gomez never mentioned
her and Palma’s brother’s cooperation with the police in her reasonable-fear
interview or asylum application. Moreover, the fact that her and Palma’s
brother submitted a letter in support of Palma’s case contradicts Gomez’
assertion that her and Palma’s brother feared submitting such a letter in her
action.
      Even assuming arguendo that Gomez was similarly situated to Palma
and would be attacked because of her family’s involvement in the “Security
Committee”, she would still not be entitled to relief. E.g., Eduard v. Ashcroft,
379 F.3d 182, 190 (5th Cir. 2004) (fleeing over personal matters, and fear of
general violence and civil disorder insufficient to grant relief); Thuri v.
Ashcroft, 380 F.3d 788, 792-93 (5th Cir. 2004) (relief unavailable where
personal retribution is sole claim for withholding of removal). Accordingly, the
BIA did not abuse its discretion in denying Gomez’ motions.
      Gomez also challenges the IJ’s and BIA’s conclusions that she was not
entitled to withholding of removal.        Although Gomez disagrees with the
adverse credibility finding, she specifically states she is not challenging that
determination before this court.      Arguments are to be briefed; issues
inadequately briefed are deemed abandoned. E.g., Yohey v. Collins, 985 F.2d
222, 224-25 (5th Cir. 1993); see also Soadjede v. Ashcroft, 324 F.3d 830, 833
(5th Cir. 2003).     Because the credibility issue was dispositive of Gomez’
application for withholding of removal and Convention Against Torture
protection, the merits of Gomez’ claims need not be addressed. Id.
      DENIED.




                                       3